IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


SLICE OF LIFE, LLC AND VAL                    : No. 604 MAL 2017
KLEYMAN,                                      :
                                              :
                     Respondents              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
              v.                              :
                                              :
                                              :
HAMILTON TOWNSHIP ZONING                      :
HEARING BOARD AND HAMILTON                    :
TOWNSHIP,                                     :
                                              :
                     Petitioners              :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of February, 2018, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


             Whether the Commonwealth Court disregarded the binding
             precedent of this Court, set forth in the case Albert v. Zoning
             Hearing Board of North Abington Township, 578 Pa. 439, 854
             A,2d 491 (2004), by finding that the purely transient use of a
             property as part of a commercial short-term vacation rental
             business was a permitted use in a residential zoning district?